         Case 2:19-cv-00074-KGB Document 25 Filed 01/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

WILLIAM MITCHELL                                                                    PLAINTIFF
Reg #27512-004

v.                            Case No. 2:19-cv-00074-KGB-JTR

DEWAYNE HENDRIX                                                                   DEFENDANT
Warden, FCI-Forrest Low

                                             ORDER

       Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 23). Plaintiff William Mitchell has not filed a response, and the

time to do so has passed. Accordingly, after careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Dkt. No. 23). The Court dismisses without prejudice Mr.

Mitchell’s claims due to a lack of prosecution (Dkt. No. 1). The Court also certifies, pursuant to

28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order and the accompanying

Judgment would not be taken in good faith.

       So ordered this the 22nd day of January, 2021.



                                                    _____________________________
                                                    Kristine G. Baker
                                                    United States District Judge
